DETAILED ACTION
Information Disclosure Statement
1.	The prior art documents submitted by application in the Information Disclosure Statement filed on 10/5/2020  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fukino (2010/0172032 A1) in view of ITO (2015/002949 A1).
 Regarding claim 1,  Fukino discloses (refer to figure 1) a lens barrel (100)comprising: a first lens holding frame (159) that holds a first lens (L1) and is moved in an optical axis direction by the first  drive unit; and a second lens holding frame  (189) that holds a second lens  (L2) and is moved in the optical axis direction by the second 
Fukino discloses all of the claimed limitations except first drive unit and second drive unit.
ITO discloses lens barrel 2 (paragraph 0023), first drive unit   and second drive unit (i.e., motor unit 60 and motor unit, paragraph 0034 and 0037).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide first drive unit and second drive unit in to the Fukino lens barrel for the purpose of increasing the overall length of the lens barrel during use as taught by (paragraph 0008).
Regarding claim 2, Fukino discloses further comprising a first detection unit (210) that detects a positional relationship between the first lens holding frame (159) and the second lens holding frame (189).  
 Regarding claim 3, Fukino discloses wherein the first detection unit (210) includes a detected portion, the detected portion being held parallel with a first engaging portion at the first lens holding frame (159), and the first engaging portion engaging with the second lens holding frame (189).  
 Regarding claim 4, Fukino discloses further comprising: a tube (12) that holds at least one of the first drive unit and the second drive unit; and a second detection portion that detects a positional relationship between the second lens holding frame (189) and the tube (12).  
Regarding claim 5, Fukino discloses further comprising a guide bar (192) that is inserted through the first lens holding frame (paragraph 0030).  

 Regarding claim 7, combination of Fukino and ITO discloses  further comprising a tube that holds at least one of the first drive unit and the second drive unit, wherein the second lens holding frame includes a second engaging portion that engages with the tube (i.e., motor unit 60 and motor unit, paragraph 0034 and 0037)..  
Regarding claim 8, Fukino discloses wherein the guide bar (192 and 194) is inserted through the second lens holding frame, the second lens holding frame includes a second hole portion through which the guide bar is inserted, and a length of the second engaging portion in the optical axis direction is longer than a length of the second hole portion in the optical axis direction (paragraph 0030).  
 Regarding claim 9, Fukino discloses an imaging device comprising the lens barrel (100) (paragraph 0027).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/12/2021